344 F.2d 96
ROSSO & MASTRACCO, INC., Appellee,v.SAM FINLEY, INC., Appellant.
No. 9762.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1965.Decided March 18, 1965.

William C. Coupland and P. A. Agelasto, Jr., Norfolk, Va., for appellant.
M. R. Broudy, Norfolk, Va.  (Broudy & Broudy, Norfolk, Va., on brief), for appellee.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and LARKINS, District Judge.
PER CURIAM:


1
The appellee, plaintiff below, obtained a money judgment against the defendant for damages assertedly flowing from defendant's breach of its contractual undertaking to grade, drain, fill and pave plaintiff's parking lot to be used in connection with plaintiff's supermarket then under construction.  Judgment was entered on the general verdict of a jury returned after a trial which extended over a period of several days.


2
Upon careful examination of the trial record, and upon consideration of the briefs and arguments of counsel, we conclude that the issues were fairly presented to the jury for determination, there was no error in the proceedings and the verdict and judgment should not be disturbed.


3
Affirmed.